                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


EDWARD B. BURGESS,

                             Plaintiff,
        v.                                                                ORDER

STACY HOEM and DR. MINK,                                               18-cv-527-jdp

                             Defendants.



       Pro se plaintiff Edward Burgess, an inmate at Wisconsin Secure Program Facility

(WSPF), is proceeding on Eighth Amendment deliberate indifference and First Amendment

retaliation claims against WSPF officials. On August 23, 2019, I granted part of defendants’

motion for partial summary judgment based on Burgess’s alleged failure to exhaust his

administrative remedies. Dkt. 66. I dismissed all of Burgess’s Eighth Amendment claims except

for one against defendant Mink. But I denied the motion as to Burgess’s First Amendment

retaliation claims. Defendants’ summary judgment brief made no mention of the retaliation

claims, see Dkt. 35, and there were entries in Burgess’s complaint filing history that I thought

might conceivably relate to his retaliation allegations, so I concluded that defendants had not

met their burden of establishing Burgess’s failure to exhaust them.

       Defendants have now moved for reconsideration of my decision to deny summary

judgment on Burgess’s retaliation claims, and to stay the October 18, 2019 dispositive motions

deadline until their motion for reconsideration is resolved. Dkt. 67. They do not dispute that

their summary judgment brief made no mention of the retaliation claims in the section

summarizing the claims at issue or anywhere else. But they say that the accompanying

declaration of the corrections complaint examiner, Emily Davidson, was sufficient to inform
me that they were indeed providing evidence that Burgess had failed to exhaust those claims.

See Dkt. 37, ¶¶ 12–19. They also provide a supplemental declaration from Davidson, which

attaches copies of offender complaints that I previously noted might conceivably relate to his

retaliation claims. See Dkt. 68. From this supplement, it appears that those complaints did not

exhaust Burgess’s retaliation claims, both because they did not mention retaliation and because

they were rejected and not appealed.

       Motions to reconsider are not meant to be a “vehicle to introduce new evidence that

could have been adduced during the pendency of the summary judgment motion.” Caisse

Nationale de Credit Agricole v. CBI Indus., Inc., 90 F.3d 1264, 1269 (7th Cir. 1996) (citations

and quotation marks omitted). So I’ll deny the motion insofar as it is one for reconsideration.

       Nevertheless, defendants’ motion suggests that my initial concerns that Burgess might

have exhausted his retaliation claims were incorrect. So I will construe defendants’ motion as

a supplement to their original motion, and will give Burgess a short deadline to explain why

his First Amendment retaliation claims should not be dismissed for failure to exhaust

administrative remedies. I will deny defendants’ request to stay the dispositive motions

deadline. Once Burgess has had an opportunity to respond to defendants’ supplemental

exhaustion motion, I will issue a ruling in short order. If the First Amendment claims remain

in the case, defendants may seek an extension of time to file their dispositive motion. If the

First Amendment claims are dismissed, the dispositive motions deadline will remain October

18, 2019.




                                              2
                                         ORDER

      IT IS ORDERED that:

      1. Plaintiff Edward Burgess has until September 18, 2019 to file a response explaining
         why his First Amendment retaliation claims should not be dismissed.

      2. Defendants’ motion to stay the dispositive motions deadline, Dkt. 67, is DENIED.

Entered September 4, 2019.

                                         BY THE COURT:

                                         /s/
                                         ________________________________________
                                         JAMES D. PETERSON
                                         District Judge




                                            3
